DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group II (Claims 10-15) with species A (Fig.1A-2B) and rejoinder of claims 1-9 in the reply filed on 01/31/2021 is acknowledged.  The traversal is on the ground(s) that lack of unity of “frame elements shown in figured 3A are not secured to a packaging substrate but are rather arranged around the edges of flat object P”.  This is not found persuasive because independent claim 10 states “wherein the attachment surface is arranged to secure the moulded structure to the packaging substrate” which Levre shows and applicant states in its response to restriction on page 2 paragraph 2 that packaging substrate are arranged around the flat object P which meets the claim language. Therefore, Group II (claim 10-15) with species A (Fig.1A -2B) will be examined and claims 1-9 are withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "the packaging substrate" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim because prior to that claim does not recite any “packaging substrate” and it is unclear if the packaging substrate is the same as the substrate or different structure. For purpose of examination the limitation will be read as “the moulded structure to the substrate.” Claims 11-15, which depend on claim 10, are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rohrbach(US20090230016A1).


	a paper-based moulded structure (Fig. 1 shows protector 10 which is paper-based moulded structure; “As will be apparent to those of ordinary skill in the art, the molding process using pulp generally includes forming a slurry with water, recycled paper, and a binder material.”-0031), the moulded structure comprising an attachment surface  (fig.1 shows the protector 10 with attachment surface on the back of first member 12 and second member 14 as it can be seen attached to the container 30 in figure 4 and 5) and a recessed portion defining a shock absorbing region (Fig. 1 shows the two cavities 11 on both members 12 and 14 that define a shock absorbing region); and 
a substrate, wherein the attachment surface is arranged to secure the moulded structure to the substrate (see annotated Fig.5 below for the substrate and protector 10 attachment surface is arranged to secure the protector 10 to the substrate).
Annotated Fig.5 of Rohrbach

    PNG
    media_image1.png
    844
    818
    media_image1.png
    Greyscale

Regarding claim 11, the reference as applied to claim 1 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure comprises an intermediate section comprising at least one hinge that is alignable with a hinge on the substrate to enable joint pivoting (Fig.1 shows the protector 10 having intermediate section comprising 

Regarding claim 13, the references as applied to claim 11 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure can be pivoted about the hinge to form a substantially L-shaped structure (Fig. 2 shows the protector 10 can be pivoted about the hinge to form L-shaped structure).	

Regarding claim 14, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure is secured between two substrates (annotated fig.5 above shows the protector being secured between two substrate).

Regarding claim 15, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the packaging is an end-cap suitable for protecting a printing product (Fig.2 shows that protector 10 is an end-cap that is capable of protecting a printing product).
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735